Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2017

                                  No. 04-17-00014-CR

                               Jerry Wayne WILLIAMS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 16-0421-CR-C
                        Honorable Doug Shaver, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file Appellant’s brief is GRANTED.
Appellant’s brief is filed with this court as of July 17, 2017.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk